Citation Nr: 1129666	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-22 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1969 to April 1971 including service in the Republic of Vietnam (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the Board remanded the Veteran's appeal, for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a fractured nose, were also remanded in January 2010 for further development.  Thereafter, a May 2011 rating decision was issued by the Appeals Management Center in Washington, D.C., granting the aforementioned claims.  In view of the foregoing, these issues have been resolved and are not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The United States Court of Appeal for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board notes that according to the evidence of record, the Veteran has been diagnosed with no psychiatric disability other than PTSD.


FINDINGS OF FACT

1. The Veteran's DD Form 214 verifies his service in Vietnam. 

2. The Veteran has a current diagnosis of PTSD, which a VA psychologist has related to in-service events in the Republic of Vietnam.  

3. The competent medical and other evidence of record establishes the Veteran's PTSD is at least as likely as not attributable to his military service.

4. Several of the Veteran's reported stressors (fearing enemy fire upon during military service in Vietnam; coming under enemy fire while driving) included fear of hostile military activity, and these stressors are consistent with the circumstances of his service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


II.  The Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims that during his military service from June 1969 to March 1970 he was stationed in Vietnam where he was part of a supply convoy, which received enemy fire.  He stated he heard shots pass over his head and witnessed bodies "[lying] on bamboo poles on the side of the road every morning."  He stated he witnessed a burned tanker truck caused by a landmine where a marine from his outfit was killed.  The Veteran recalled at least two rocket attacks "close to the club killing marines from [his] company."  The Veteran stated his duty also included being a 50 caliber machine gunner on top of his truck and being shot at while traveling to Hue.  See Veteran's PTSD stressor statement, dated June 2007. 

The Veteran's DD Form 214 reflects that his last duty assignment was with Headquarters & Service Battalion, 1st Force Service Regiment/Force Logistics Command, where he served as a Motor Vehicle Operator.  The Veteran received the National Defense Service Medal, Vietnam Service Medal with one star, the Vietnam Campaign Medal with device, and a Rifle Marksman Badge.  See DD Form 214.  The Veteran's personnel records reflect the Veteran "[p]articipared in operation against Communist aggression (Viet Cong) while [serving] with [his military unit] in [Da Nang], [Republic of Vietnam]" from April 28, 1970, to March 11, 1971.   

In August 2007, United States Armed Services Center for Research of Unit Records reported they were unable to verify the Veteran's stressor as described by the Veteran as the information was insufficient.  See Department of Veterans Affairs, Memorandum, dated August 2007. 

According to the medical evidence of record, the Veteran was first diagnosed with PTSD in August 2007 by a VA psychologist.  The Veteran reported anger control, memory problems, loss of motivation, inability to maintain relationships, inability to trust others, constant worrying, alcohol use, hypervigilance, and strong thoughts of hurting others.  The Veteran was alert, oriented to person and place, had appropriate behavior, average judgment and insight, and no hallucinations.  The Veteran's Global Assessment of Functioning score was 65.  The records indicate the Veteran continued treatment into June 2008.  See VA treatment records, dated August 2007 to June 2008.


In June 2010, pursuant to Board remand instructions, the Veteran underwent a VA Compensation and Pension (C&P) examination where upon conducting a mental examination, the examiner was unable to diagnose the Veteran with PTSD. The examiner stated:

PTSD was not diagnosed in the current exam because the result of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive (i.e., disability benefits). 

The Veteran's previous diagnoses of PTSD were conferred in a clinical context where different diagnostic guidelines apply, appear to have been based predominantly on his subjective report of symptoms, with no objective assessment of response style conducted, and were therefore inapplicable to the current exam.

Although the Veteran has received significant treatment associated with a diagnosis of PTSD, the receipt of treatment is not a diagnostic criterion for PTSD, nor is there evidence on the published empirical literature that a treatment associated with it. 

After a careful review of the evidence of record, the Board finds that the Veteran has been diagnosed with PTSD (despite the June 2010 VA C&P examination) and that this condition is related to his reported in-service stressor.  In making this determination, the Board notes that the Veteran is competent to report stressors from his military service in Vietnam; and that he experienced feelings of fear during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge. Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that the Veteran's claimed stressor could not be verified based on the information provided.  However, the Board finds no reason to doubt the credibility of the Veteran in reporting that he has experienced a continuity of symptomatology since service, including feelings of depression and anxiety.  The Veteran's records are internally consistent, as evidenced by his VA treatment records and his statements.  Further, the Board finds that it is facially plausible that the claimed stressor of experiencing enemy attack described by the Veteran resulted in his in-service symptomatology and resultant treatment for PTSD. 

Furthermore, in light of the changes in VA regulations applicable in this case, and because several of the Veteran's stressors involve fear of hostile military activity and have been confirmed by a VA psychologist as adequate to support a diagnosis of PTSD, the Board finds that the Veteran's lay testimony alone has established the occurrence of these stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  Such reported events are consistent with the places, types, and circumstances of the Veteran's service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996).

Accordingly, the Board will resolve the benefit of the doubt in the Veteran's favor and grant service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



ORDER

Entitlement to service connection for PTSD is granted.



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


